441 F.2d 268
Harry K. WASSOFF, Plaintiff-Appellant,v.AMERICAN AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
No. 30923.
United States Court of Appeals, Fifth Circuit.
May 4, 1971.

Appeal from the United States District Court for the Northern District of Texas; Joe Ewing Estes, Chief Judge.
Robert A. Fanning, Harlan Harper, Jr., Fanning & Harper, Dallas, Tex., for plaintiff-appellant.
Franklin H. Perry, Thompson, Coe, Cousins, Irons & Porter, Dallas, Tex., for defendant-appellee.
Before O'SULLIVAN*, THORNBERRY and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Senior Circuit Judge, 6th Circuit, sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966.